Citation Nr: 1035926	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the 
Board sincerely regrets the delay this will cause, adjudication 
cannot proceed without further development.

In his August 2007 substantive appeal on a VA Form 9, the Veteran 
requested a Travel Board hearing.  Such hearing was scheduled for 
October 2008.  Good cause, namely the fact that the Veteran had 
started cancer treatment, was shown to postpone it to March 2009.  
This treatment again formed the primary basis for finding good 
cause to postpone the Travel Board hearing to September 2009.

VA received a statement from the Veteran requesting that his 
Travel Board hearing be postponed for a third time in late August 
2009.  Attached to the statement was an August 2009 letter from 
Dr. J.B. explaining that the Veteran's sister, who also is his 
caretaker, was ill and that the Veteran had been displaced from 
his home due to mold, rendering him unable to prepare for the 
hearing.  Another statement of similar substance was received 
from the Veteran in September 2009, a few days before the 
hearing.  Neither the Veteran nor his representative was notified 
prior to the hearing that good cause had not been shown for 
postponement.  See 38 C.F.R. § 20.704(c) ("if good cause is not 
shown [for postponement], the Veteran and his or her 
representative will be promptly notified and given an opportunity 
to appear at the hearing as previously scheduled").

The claims file was transferred to the Board in late December 
2009.  In a June 2010 statement, the Veteran requested that it be 
returned to the St. Petersburg, Florida, RO so that a Travel 
Board hearing could be conducted.

Given that the Veteran's reasons for requesting postponement of 
his September 2009 Travel Board hearing were reasonable and 
accompanied by supporting documentation from Dr. J.B., as well as 
that no notification was sent to the Veteran and his 
representative that these reasons had not been accepted as good 
cause for postponement, the Board finds that another Travel Board 
hearing should be scheduled.  A remand is warranted because the 
RO schedules this type of hearing.

The Veteran is notified that it is his responsibility to 
cooperate in the development of his claim.  This includes making 
every effort to appear for the Travel Board hearing to be 
scheduled on remand based on notice to his last address of 
record.  The Veteran also is notified that any future requests 
for postponement of this hearing most likely will be met with 
increasing scrutiny due to the fact that three such requests 
already have been granted.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This may include obtaining and 
associating with the claims file, after 
securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.  This also may 
include, if necessary, arranging for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, severity, and onset of any 
psychiatric disability found to be 
present.

2.  After completion of the above 
development, schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  Notification of 
the date and time of the hearing shall be 
sent to the Veteran at his last address of 
record as well as to his representative.

3.  After the hearing, or after the 
Veteran's failure to appear for the 
hearing, the claims file should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


